Citation Nr: 1713772	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

As discussed in the Board's May 2014 remand, the October 2011 rating decision assigned the Veteran an initial disability rating of 50 percent for his service-connected PTSD.  In a November 2012 rating decision, the RO increased the Veteran's initial disability rating to 70 percent, retroactive to March 2011.  In a November 2014 rating decision, the RO increased the Veteran's initial disability rating to 100 percent effective July 2, 2014. 

In March 2017, the Veteran's representative requested that this appeal be advanced on the Board's docket for serious illness pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  However, the representative did not submit any medical documentation.  It would only delay remanding this case for the requested hearing if the Board were to now ask for records supporting the motion to advance the case.  It is more expeditious to remand for the hearing, and the Veteran or his representative should make this request with supporting documentation at the Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2013 submission and following certification of this appeal, the Veteran's sister requested a hearing on his behalf.  The Veteran authorized the request as indicated by his signature.  The RO did not acknowledge the hearing request.  Moreover, the hearing request did not indicate which type of hearing was requested.  The Board sought clarification of the hearing request, and in March 2017, the Veteran's representative indicated that the Veteran's fiduciary requested a video-conference hearing.  The Veteran's representative also raised the issue of entitlement to TDIU.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.
  
Finally, the Board notes that the Veteran identified private treatment provider Dr. Ferrey, a/k/a Dr. Furey in an unsigned, May 2011 release form and in a May 2015 supplemental claim.  These records are not in his file.  It would expedite the Board's consideration of his claim if he brings these medical records to his hearing.  

The Veteran's representative has requested expedited action based on the Veteran's serious illness.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

